

116 HR 4526 IH: Brian Tally VA Employment Transparency Act
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4526IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. Levin of California (for himself and Mr. Meadows) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to provide certain notice to a person filing a claim
			 against the Department of Veterans Affairs for damage, injury, or death on
			 Standard Form 95.
	
 1.Short titleThis Act may be cited as the Brian Tally VA Employment Transparency Act. 2.Department of Veterans Affairs requirement to provide certain notice to persons filing claims for damage, injury, or death on Standard Form 95Not later than 30 days after the date on which a person submits to the Secretary of Veterans Affairs a claim for damage, injury, or death on Standard Form 95, or any successor form, the Secretary shall provide to the claimant notice of each of the following:
 (1)The importance of securing legal counsel, including a recommendation that the claimant should secure legal counsel.
 (2)The employment status of any individual listed on the form.(3)If the claim involves a contractor that entered into an agreement with the Secretary, the statute of limitations regarding the claim in the State in which the claim arose.
			